DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/20121 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/202.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Jihan Joo on 07/26/2021. The title of the specification has been amended as following:
Replaced “CHAIN OF POWER DEVICES” by “OPTIMIZER GARLAND” 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 2-7 depend on the independent claim 1.
Claim 8 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein one or more conductors of the plurality of conductors are disposed between a first power conversion circuit of the chain of power conversion circuits and a second power conversion circuit of the chain of power conversion circuits, wherein a length of the one or more conductors is selected based on a quantity of first power generators coupled to the first power conversion circuit and further based on a quantity of second power generators coupled to the second power conversion circuit” and in combination with other limitations.
Claims 9-13 depend on the independent claim 8.
Claim 14 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “second output coupled to a second conductor, wherein at least one of the first conductor or the second conductor is coupled to another power device of the plurality of power devices, wherein a length of at least one of the first 
Claims 15-20 depend on the independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TOAN T VU/Primary Examiner, Art Unit 2836